Citation Nr: 1336543	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-42 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for hardening of the arteries.

4.  Entitlement to service connection for arthritis of the back.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for dementia.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from November 1950 to October 1952.  He died in November 2011 and the appellant is his surviving daughter via substitution by the RO.  See VA Form 8 dated in June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010 (prior to his death), the Veteran filed a notice of disagreement to the October 2009 rating decision.  A statement of the case was issued in August 2010, and a substantive appeal was received in August 2010.  A Board videoconference hearing was held in June 2013.  

During the hearing, the appellant raised the matter of an earlier effective date for the award of nonservice-connected pension benefits.  This claim has not been adjudicated by the agency of original jurisdiction and the Board does not have jurisdiction in the matter.  Accordingly, the effective date for pension claim is referred to the RO for appropriate action.  The Board makes no finding at this time as to the Appellant's standing to advance the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The following disabilities were not manifest during the Veteran's service or for many years thereafter, nor were the following disabilities otherwise causally related to the Veteran's service:  diabetes mellitus, type 2, congestive heart failure, hardening of the arteries, arthritis of the back, chronic obstructive pulmonary disease (COPD), dementia, and bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for congestive heart failure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for hardening of the arteries have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.   The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013)..

6.  The criteria for service connection for dementia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.    §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in December 2008 and July 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in December 2008 and July 2009, which were prior to the October 2009 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The December 2008 and July 2009 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, she has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  In this regard, lay statements and the appellant's hearing testimony are associated with the file.  The Board notes that in October 2009, the RO issued a formal finding on the unavailability of service treatment records (STRs).  The RO stated that they requested such records from the National Personnel Records Center (NPRC) and made a request to the Personnel Information Exchange System (PIES).  Negatives responses from both were received.  In April and July 2009, the Veteran submitted VCAA response forms indicating there was no additional information to submit.  Additionally, the RO sent a duty to assist letter in April 2009 requesting information in support of the Veteran's claims.  The appellant responded that same month indicating that the documents requested were not available.  In September 2009, the RO issued a 10-day letter to the Veteran advising him that they were unable to locate his STRs and to furnish any information that could substitute for these records.  No response was received.  Additionally, the Board notes that the appellant gave testimony in June 2013 and was again encouraged to seek information from alternative sources.  Avenues of searching for post-service treatment records were suggested and discussed.  It was agreed to have the record held open for an additional 60 days in the event that she could obtain any other information.  No response was received.  Accordingly, the Board finds that all efforts to obtain additional evidence have been exhausted and that no further action in this regard is necessary.  

Regarding postservice treatment records, the Board acknowledges that the appellant submitted authorization forms for five different sources.  In July 2009, the RO sent the appellant a letter advising her that these forms could not be sent out because she had listed more than one provider on the form.  She was instructed to complete a separate consent form for each provider and to provide an address for the providers.  In October 2009, she again submitted a statement listing the providers for her father's care; however, no authorizations were provided.  In her June 2013 Board hearing, the appellant did not identify any outstanding treatment records.  Again, possible avenues for locating any post-service records were discussed at the hearing and the record held open.  No records have been submitted.  Accordingly, the Board finds that no further action in this regard is necessary.

Based on the lack of service records and post-service records suggesting a link to service, the Board finds medical nexus opinions are not necessary as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), has not been met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

No additional pertinent evidence has been identified by the claimant.  

Legal Criteria and Analysis

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, sensorineural hearing loss, diabetes, organic diseases of the nervous system,  and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In December 2008, the Veteran claimed he had been diagnosed with diabetes, congestive heart failure, severe hardening of the arteries, severe arthritis of the back, and COPD.  He stated that no one in his family has been diagnosed with any of these problems and he "feel[s] my military service was involved with these problems."  See December 2008 claim.  In April 2009, his daughter (the appellant) submitted a statement adding the issues of dementia and severe hearing loss to her father's claim.  

In February 2009, the appellant stated that her father has been diagnosed with dementia, which she feels is due to his arteries reducing in size.  She stated that she believes her dad's health was compromised during the Korean War.  She also indicated that her father has been housebound for the past seven years and that he suffered a stroke and a heart attack, among other problems while in health care rehabilitation.  She then stated that she attributes her dad's loss of hearing to his artillery usage in the army.

In October 2009, the appellant submitted another statement indicating that in the past year, her father has been "in and out of hospitals and rehab facilities."  She then submitted a letter in November 2011 requesting additional help for her now deceased father.

The appellant also testified before the Board in June 2013.  She stated that there was no family history of diabetes, dementia, congestive heart failure, or respiratory issues.  She stated that he was in the artillery in service and that she did not know what her father did prior to entering the military.  After service, she stated that her father was a bus driver and then worked for Cadillac Motors.  She testified that she recalls her father complained about his back and shoulder after getting out of service.  She further stated that he never wore hearing aids.  Regarding his heart, she stated that he died of a heart attack and suffered from congestive heart failure "probably the last 15, 20 years" and had a bypass.  As for diabetes, she stated that he was on pills for a while and insulin, but that later it was able to be controlled on diet.  

Based on the available evidence, the Board is unable to find that service connection is warranted for any of the claimed disabilities.  It is unfortunate that the Veteran died during his appeal.  It is also unfortunate that service treatment records have not been located, nor has the appellant been able to furnish any post-service medical records showing treatment for any of the claimed disorders over the years since the Veteran's discharge in 1952.  Although the appellant may sincerely believe that the rigors of the Veteran's service led to the disabilities at issue, there is simply no persuasive evidence supporting any link or nexus to the Veteran's service which ended over 60 years ago.  The Board has considered the appellants statements and testimony regarding the Veteran voicing certain complaints over the years.  However, the fact that the Veteran voiced such complaints does not without more show a link to service.  The Board must find that the preponderance of the available evidence is against the claims.  

In closing, the Board emphasizes to the appellant that should supporting evidence of a link of any of the disorders to the Veteran's service be located, she should work with her representative to request that the claim be reopened. 


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


